IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PA,                       : No. 44 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
SHAUN PATRICK AUSTIN,                     :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Request for Appointment of Counsel and the Petition for

Writ of Habeas Corpus and Writ of Mandamus are DENIED.